 

EXHIBIT 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

This SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS, (“Agreement”) is
made and entered into by and between HAROLD A. HURWITZ (“Employee”) and PRO-DEX,
INC., a Colorado corporation (the “Company”).

RECITALS

WHEREAS, Employee was employed by the Company and its corporate subsidiaries
(the “Corporate Subsidiaries”) in the positions of Chief Executive Officer,
President and Chief Financial Officer, and by its limited liability company
subsidiaries (the “LLC Subsidiaries” and together with the Corporate
Subsidiaries, collectively, the “Subsidiaries”) in the position of Manager, and
also served as a director on the Board of Directors of the Company and its
Corporate Subsidiaries;

WHEREAS, Employee and the Company are parties to that certain August 23, 2010
offer letter signed by Employee and by Mark P. Murphy on behalf of the Company,
as amended and supplemented by that certain February 19, 2013 offer letter
signed by Employee and Nicholas J. Swenson on behalf of the Company (the “Offer
Letter”);

WHEREAS, Employee is a beneficiary under the Company’s Amended and Restated
Employee Severance Policy dated September 16, 2014 (“Severance Policy”), which
constitutes the Company’ general severance policy as in effect as of the
Separation Date (as defined below);

WHEREAS, effective January 12, 2015, Employee resigned as a director of the
Company; from any and all director positions with the Company’s Corporate
Subsidiaries; and from any and all Manager positions with the LLC Subsidiaries;
and

WHEREAS, Employee’s employment with the Company and each of the Company’s
subsidiaries separated on January 16, 2015 (the “Separation Date”), and the
Company and Employee mutually desire to settle fully and finally all obligations
to Employee that the Company and its subsidiaries may have of any nature
whatsoever (including, without limitation, under the Offer Letter and the
Severance Policy), as well as any asserted or unasserted claims that Employee
may have arising out of his employment with, or service as a director to, the
Company and its subsidiaries or the separation of that employment and service,
all pursuant to and in accordance with the terms and conditions of this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements and the terms and conditions set forth herein and other valuable
consideration, the parties agree as follows:

1.    Compensation Through Separation Date. On the Separation Date, Employee was
paid all unpaid base salary and unpaid bonuses earned (if any), less state and
federal taxes and other required withholding, for the period from the last
regular pay day through the Separation Date

 

 

 

(the “Final Wages Payment”). Employee also was paid on January 22, 2015 for all
previously unreimbursed business expenses that have been submitted in compliance
with the Company’s procedures for business expense reimbursement. The parties
acknowledge and agree that (i) no payment has been earned or is due under the
Company’s former Long Term Incentive Plan, which was terminated by the Company
in June 2014, (ii) no payment has been earned or is due under the Company’s
Annual Incentive Plan, and (iii) Employee has no accrual of any paid vacation
time and therefore is due no payment upon separation for accrued but unused
vacation time. Employee acknowledges receipt of the Final Wages Payment and the
expense reimbursement payment, and agrees that the Company has paid to him all
salary, bonuses, benefits, expense reimbursement, and any other consideration
owed to him at any time and for any reason through the Separation Date. Employee
further represents and agrees that (i) the Change of Control Agreement, dated
July 19, 2011, between Employee and the Company terminated on July 19, 2014 in
accordance with Section 5 thereof and no amount is owed to Employee thereunder;
and (ii) no further sums are or were due and owing Employee either by the
Company, any subsidiary of the Company, or by any other individual or entity
related to the Company in any way, except as provided for in this Agreement.

2.    Effective Date. The Effective Date of this Agreement shall be the eighth
day after Employee’s dated execution of this Agreement, provided that Employee
has not revoked this Agreement pursuant to Paragraph 13.

3.    Special Additional Compensation. In consideration of this Agreement, and
provided that (i) none of the provisions of Paragraph 5 has been violated, (ii)
Employee has completed and signed on the Separation Date the Company’s
“Termination Certificate” (Exhibit C to the Confidentiality, Unfair Competition,
Non-Recruiting and Assignment of Inventions Agreement previously signed by
Employee on October 6, 2010), and (iii) the revocation period referenced in
Paragraph 13 shall have expired without this Agreement having been revoked, the
Company will perform the following obligations (subject in the case of paragraph
3-E to the express condition precedent stated therein):

A.  Pay to Employee, within ten (10) calendar days after the Effective Date, in
one lump sum payment, the gross amount equal to Fifty-Eight Thousand Eight
Hundred Forty-Six Dollars and Fifteen Cents ($58,846.15), less state and federal
taxes and other required withholding (the “Base Severance Amount”). (The parties
agree that such amount is equivalent to 13.6 weeks of Employee’s final base
salary of $225,000 on an annualized basis.)

 

B.  Provided Employee elected coverage under the Company’s group health
insurance program prior to the Separation Date and makes a timely election for
continued coverage pursuant to COBRA, pay the monthly premiums for such
continued coverage under the Company’s group health insurance program for a
period from the Separation Date through May 31, 2015 (provided Employee remains
eligible for COBRA

-2-

 

 

continuation coverage). Thereafter, if applicable, continuation coverage
pursuant to COBRA will be available to Employee at Employee’s sole expense, and
Employee will be responsible for the full COBRA premium thereafter for the COBRA
coverage period made available pursuant to applicable law;

 

C.  Pay to Employee, within ten (10) calendar days after the Effective Date, the
Option Value (defined below in this Paragraph 3-C) of Employee’s vested and
unexercised options for which the exercise price of such options is lower than
the Market Price (defined below in this Paragraph 3-C) as of January 9, 2015
(the “in-the-money options”). The Option Value equals $31,633.33 and has been
computed as the difference between (a) $2.52 (the closing price of the Company’s
common stock on January 9, 2015, which date was the second trading day
immediately preceding the date of the Company’s January 13, 2015 public
disclosure of Employee’s separation from the Company [the “Market Price”]), and
(b) the exercise price of each vested in-the-money option held by Employee as of
the Separation Date, multiplied by the number of shares underlying each vested
in-the-money option. Such in-the-money options will be considered as cancelled
upon the payment described in this Paragraph 3-C.

 

D.  Reimburse Employee for costs incurred in connection with finding future
employment, which costs shall include, but not be limited to, organization
membership dues, event registration fees, meal and entertainment expenses,
search and outplacement consulting fees, and mobile phone monthly fees and usage
charges, incurred during the period commencing with the Separation Date and
ending on the earlier to occur of (a) December 31, 2015, or (b) the date on
which Employee accepts an offer of full-time employment, up to a maximum of ten
thousand dollars ($10,000), which reimbursement will be made by the Company
within ten (10) calendar days following its receipt from Employee of written
evidence of such costs, in a form reasonably satisfactory to the Company.

 

E.  Solely in the event that the Company’s audited financial statements filed
with the Company’s Form 10-K for the fiscal year ending June 30, 2015 reflect
EBITDA (calculated in a manner consistent with the Company’s past practice; the
“FY2015 EBITDA”) of at least $603,975, the Company will pay to Employee, within
ten (10) calendar days after the filing of such Form 10-K with the Securities
and Exchange Commission (but in no event later than March 15, 2016), an Enhanced
Severance Amount (the “Enhanced Severance Amount”) equal to the difference
between (i) the product obtained by multiplying (y) the amount of FY2015 EBITDA
that is at least $603,975 but no more than $754,969 by (z) 18.34%, and (ii) the
gross value of the Base Severance Amount already paid, subject in any case to
deduction for state and federal taxes and other required withholding with
respect to the difference. For avoidance of doubt, FY2015 EBITDA less than
$603,975 will result in the payment of no Enhanced Severance Amount, and FY2015
EBITDA greater than $754,969 will result in payment

 

-3-

 

 

of an Enhanced Severance Amount calculated as if FY2015 EBITDA had equaled
$754,969 exactly.

 

4.    Termination of Options. Employee acknowledges and agrees that (i) he was
not granted any options under the Company’s former Amended and Restated 2004
Directors’ Stock Option Plan; (ii) with respect to any and all unexercised
options to purchase common stock of the Company that were granted to Employee
under the Company’s Second Amended and Restated 2004 Stock Option Plan (the
“Employee Option Plan”) that are vested as of the Separation Date, such options
shall, if not previously exercised by Employee or cancelled pursuant to the
provisions of Paragraph 3-C, expire on February 16, 2015, pursuant to
Section 6(b)(v) of the Employee Option Plan; and (iii) with respect to any and
all unexercised options to purchase common stock of the Company that were
granted to Employee under the Employee Option Plan that are unvested as of the
Separation Date, such options expired in full on the Separation Date pursuant to
Section 6(b)(v) of the Employee Option Plan.

5.    Return of Company Property. Employee understands that, except as otherwise
provided by this Paragraph 5, as of the Separation Date he was required to
return to the Company, and Employee represents that he has returned to the
Company, all tangible and intangible property and information belonging to the
Company that is within his possession or subject to his control, including but
not limited to any equipment, supplies, business cards, credit cards, and office
machines, and also including any electronic or tangible documents or files
relating to the Company, except for such personnel and compensation records
provided to Employee during the course of his employment. In connection with
this obligation, Employee agrees to cooperate with the Company in deleting, and
confirming to the Company’s satisfaction not later than the Separation Date the
permanent deletion and non-retention of, all such Company files and data from
Employee’s laptop computer and any other electronic devices (such as cell
phones) within Employee’s possession or control. The Company confirms its
agreement that Employee shall be permitted to retain the laptop computer,
peripheral equipment related thereto, and the cell phone that were being used by
Employee as of the Separation Date, after the Company’s information technology
staff have removed all Company files and data as provided above.

6.    Complete Release of Claims by Employee and Company.

 

A.  In consideration for this Agreement, and to the maximum extent permitted by
law, Employee, for himself, and his heirs, assigns, executors, administrators,
agents and successors (collectively, “Employee’s Affiliates”) hereby fully
releases, covenants not to sue and forever discharges the Company and each of
its predecessors, successors, assigns, employees, officers, directors,
shareholders, agents, attorneys, subsidiaries, parent companies, divisions or
affiliated corporations or organizations, whether previously or hereafter
affiliated in any manner (collectively, “Released Parties”), from any and all
claims, demands, actions, causes of action, charges of discrimination,
obligations, damages, attorneys’ fees, costs, expenses, and liabilities

-4-

 

 

of any nature whatsoever, whether or not now known, suspected or claimed (the
“Claims”), that Employee or Employee’s Affiliates ever had, now have, or may
claim to have as of the date of this Agreement against the Released Parties
(whether directly or indirectly), or any of them, by reason of any act or
omission concerning any matter, cause or thing occurring on or before the date
Employee signs this Agreement. This release includes, without limiting the
generality of the foregoing, the waiver of any claims related to or arising out
of Employee’s employment with the Company and its subsidiaries or the separation
of that employment. In giving this release, Employee waives and releases any and
all rights to employment or re-employment with the Company or its subsidiaries.

B.  Without limiting the generality of the foregoing, Employee understands and
agrees that the release provisions of this Paragraph 6 apply to any Claims that
Employee or the Employee’s Affiliates now have, or may ever have had, against
the Company or any of the other Released Parties by reason of any act or
omission concerning any matter, cause or thing occurring on or before the date
Employee signs this Agreement that arise out of or are in any manner related to
Employee’s employment with the Company, its subsidiaries or with any of the
other Released Parties, as well as the separation of that employment, including
without limitation any Claims arising out of or related to violation of any
federal or state employment discrimination laws, including the California Fair
Employment and Housing Act; the California Family Rights Act; the Family and
Medical Leave Act; Title VII of the Civil Rights Act of 1964; the federal Age
Discrimination in Employment Act, as amended; the Americans With Disabilities
Act; the National Labor Relations Act; the Equal Pay Act; the Employee
Retirement Income Security Act of 1974; as well as all Claims arising out of or
related to violations of the provisions of the California Labor Code; the
California Government Code; the California Business & Professions Code,
including Business & Professions Code Section 17200, et seq.; state and federal
wage and hour laws, including the federal Fair Labor Standards Act; breach of
contract; fraud; misrepresentation; common counts; unfair competition; unfair
business practices; negligence; defamation; infliction of emotional distress;
invasion of privacy; assault; battery; false imprisonment; wrongful termination;
and any other state or federal law, rule, or regulation.

C. Employee acknowledges and represents that he did not suffer any work-related
injuries while working for the Company. Employee acknowledges and represents
that he has no intention of filing any claim for workers’ compensation benefits
of any type against the Company, and that he will not file or attempt to file
any claims for workers’ compensation benefits of any type against the Company.
Employee acknowledges that the Company has relied upon these representations,
and that the Company would not have entered into this Agreement but for these
representations. As a result, Employee agrees, covenants, and represents that
the Company may, but is not obligated to, submit this Agreement to the Workers’
Compensation Appeals Board for approval as a compromise and release as to any
workers’ compensation claim that Employee files at any time against the Company.

-5-

 

 

D.  In exchange for this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Company, for itself and its attorneys, agents, successors and assigns
(collectively, “the Company’s Affiliates”), hereby fully, and without
limitation, releases, covenants not to sue and forever discharges Employee and
Employee’s Affiliates (collectively the “Employee Releasees”), both individually
and collectively, from any and all rights, claims, demands, liabilities, actions
and causes of action, whether in law or in equity, suits, damages, losses,
attorneys’ fees, costs, and expenses, of whatever nature whatsoever, known or
unknown, fixed or contingent, suspected or unsuspected, and specifically
including any claim of overpayment of commissions to Employee, that the Company
or the Company’s Affiliates now have, or may ever have had, against any of the
Employee Releasees for any acts or omissions by Employee or any of the other
Employee Releasees occurring prior to and through the date Employee signs this
Agreement.

7.    Older Workers Benefit Protection Act. This Agreement is subject to the
terms of the Older Workers Benefit Protection Act of 1990 (the “OWBPA”). The
OWBPA provides that an individual cannot waive a right or claim under the Age
Discrimination in Employment Act (“ADEA”) unless the waiver is knowing and
voluntary. Pursuant to the terms of the OWBPA, Employee acknowledges and agrees
that he has executed this Agreement voluntarily, and with full knowledge of its
consequences. In addition, Employee hereby acknowledges and agrees that: (a)
this Agreement has been written in a manner that is calculated to be understood,
and is understood, by Employee; (b) the release provisions of this Agreement
apply to rights and claims that Employee may have under the ADEA, including the
right to file a lawsuit against the Released Parties for age discrimination; (c)
the release provisions of this Agreement do not apply to any rights or claims
that Employee may have under the ADEA that arise after the date Employee
executes this Agreement; (d) the Company does not have a preexisting duty to pay
the special additional compensation identified in this Agreement (except to the
extent otherwise provided in the Offer Letter or the Severance Policy); and (e)
Employee has been advised in writing to consult with an attorney regarding the
terms and conditions of this Agreement. Upon consultation with Employee’s
attorney, or Employee’s decision not to consult with an attorney, Employee
agrees, covenants and represents that the termination of Employee’s employment
shall not for any purpose be deemed to have resulted from an “exit incentive
program” or “any other termination program offered to a group or class of
employees,” as those phrases are used in the OWBPA and its implementing
regulations.

8.    General Nature of Release; Claims Not Released. The Release by Employee
set forth above in Paragraph 6 of this Agreement is a general release of all
claims, demands, causes of action, obligations, damages, and liabilities of any
nature whatsoever that are described in the Release and is intended to encompass
all known and unknown, foreseen and unforeseen claims that Employee may have
against the Released Parties, or any of them, except for (a) any claims that may
arise from the terms of this Agreement, (b) any claims which may not be released
as a matter of law, (c) any claims under the Indemnification Agreement (as
defined below), or (d) any claims for indemnification and/or reimbursement of
expenses by the Company with respect to

-6-

 

 

which Employee may be eligible by reason of Employee’s indemnification rights
under any applicable statute or provision of the Company’s charter documents. It
is further understood by the Parties that nothing in this Agreement shall affect
any rights Employee may have under any Pension Plan and/or Savings Plan (i.e.,
401(k) plan) provided by the Company as of the Separation Date, such items to be
governed exclusively by the terms of the applicable plan documents. Employee
covenants and agrees never to commence, aid in any way, prosecute or cause to be
commenced or prosecuted any action or other proceeding based upon any claims,
demands, causes of action, obligations, damages or liabilities which are the
subject of this Agreement; provided however, that Employee does not relinquish
any protected rights to file a charge, testify, assist or participate in any
manner in an investigation, hearing or proceeding conducted by the Equal
Employment Opportunity Commission, the Office of Federal Contract Compliance or
any similar state human rights agency. However, Employee may not recover
additional compensation or damages as a result of any such action.

9.    Release of Section 1542 Rights. Employee expressly waives and relinquishes
all rights and benefits he may have under Section 1542 of the California Civil
Code. Section 1542 is intended to protect against an inadvertent release of
unknown or unsuspected claims that would be material to this Agreement. This
Paragraph 9 provides that Employee also is releasing any such unknown or
unsuspected claims. Section 1542 reads as follows:

“Section 1542. [General Release; extent.] A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.”

 

10.    Non-Admission of Liability. Employee and the Company acknowledge and
agree that this Agreement is a settlement agreement and shall not in any way be
construed as an admission by any of the Released Parties of any wrongful act
against, or any liability to, Employee or any other person.

11.    Protection of Trade Secrets. Employee agrees to keep in strict confidence
at all times, and that he will not at any time, either directly or indirectly,
make known, reveal, make available or use, any Trade Secrets as defined herein,
which Employee obtained during or by virtue of his employment with the Company.
The parties agree that “Trade Secrets” as used herein means all confidential
information which (i) has been the subject of reasonable efforts by the Company
to maintain as secret and confidential, (ii) pertains in any manner to the
business of the Company, including proprietary information entrusted to the
Company in confidence by its customers or suppliers (except to the extent such
information is generally known or made available to the public or to the
Company’s competitors through lawful means), and (iii) has independent economic
value by virtue of not being generally known to other persons who could obtain
economic value from its disclosure or use. Employee acknowledges that all Trade
Secrets, as well as all other confidential information or data of the Company,
are and remain the exclusive

-7-

 

 

property of the Company (or, in the case of proprietary information belonging to
a customer or supplier who has entrusted it to the Company, the exclusive
property of that person or entity). Employee and the Company further agree that
the following information constitutes a non-exclusive listing of Trade Secrets
coming within the terms of this Agreement: the customer contacts and business
requirements of the Company’s current customers with respect to the Company’s
products; the supplier contacts and business requirements of the Company’s
suppliers with respect to the Company’s products; the specific nature and amount
of business conducted by the Company with its customers and suppliers; the
product specifications required by the Company’s customers or required by the
Company of its suppliers; customer and supplier pricing information and discount
schedules with respect to the Company’s products or supplies; and the Company’s
business plans and strategies for acquiring new products, customers, or
manufacturing sources or otherwise expanding or improving its product offerings
to customers. Employee further agrees that he shall not directly or indirectly
solicit business from or with respect to any customers or suppliers of the
Company through the use of any Trade Secrets. To the maximum extent permitted by
law, Employee further covenants and agrees to observe and comply with the
Confidentiality, Unfair Competition, Non-Recruiting, and Assignment of
Inventions Agreement referenced in Paragraph 18, except to the extent the terms
thereof are specifically superseded by this Agreement.

12.    Twenty-One Day Consideration Period. The original version of this
Agreement was given to Employee on January 16, 2015. Additional negotiations
over the terms of this Agreement have occurred, and the Parties have agreed to
extend the time for Employee to consider whether to accept the current version
of this Agreement. Accordingly, Employee acknowledges that, commencing January
30, 2015, he is entitled to take up to twenty-one (21) calendar days to consider
whether to accept this Agreement, and that if he signs this Agreement before
expiration of the 21-day period, he has done so voluntarily. Employee agrees
that any modifications, material or otherwise, made to this Agreement after
January 30, 2015 do not restart or affect in any manner the original twenty-one
(21) calendar day consideration period.

13.    Seven Day Revocation Period. After signing this Agreement, Employee shall
have a period of seven (7) calendar days to revoke the Agreement by providing
the Company with written notice of his revocation. To be effective, such
revocation must be in writing, must specifically revoke this Agreement, and must
be received by the Company prior to the eighth calendar day following Employee’s
execution of this Agreement. This Agreement shall become effective, enforceable,
and irrevocable on the eighth calendar day following Employee’s execution of
this Agreement. Any revocation of this Agreement, however, shall not affect the
finality of the separation of Employee’s employment with the Company and its
subsidiaries on the Separation Date.

14.    Acknowledgment of Being Advised to Consult Legal Counsel. This Agreement
is an important legal document. Employee acknowledges that the Company has
advised him in

-8-

 

 

writing to consult with an attorney of his choice prior to signing this
Agreement, and that he has had the opportunity to consult with an attorney to
the extent he so desires.

15.    Confidentiality. As a material inducement to the Company to enter into
this Agreement, Employee promises and agrees to maintain confidentiality
regarding this Agreement to the extent permitted by applicable law, except to
the extent the Company publicly discloses its terms in accordance with public
company disclosure requirements. Therefore, except to the extent of any public
disclosure by the Company, Employee promises and covenants not to disclose,
publicize, or cause to be publicized any of the terms and conditions of this
Agreement except to his immediate family, and to his attorney or accountant to
the extent reasonably necessary to obtain professional advice with respect to
the parties’ rights and obligations as stated herein, to the extent necessary to
enforce this Agreement, or otherwise as permitted by law. Employee further
promises and covenants to use his best efforts to prevent any further disclosure
of this Agreement by any such persons to whom he does make disclosure.

16.    Ambiguities. Employee and the Company agree that the general rule that
ambiguities shall be construed against the drafting party shall not apply to any
interpretation of this Agreement.

17.    Interpretation. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be valid and effective under applicable
law. If any provision of this Agreement shall be unlawful, void or for any
reason unenforceable, it shall be deemed separable from, and shall in no way
affect the validity or enforceability of, the remaining provisions of this
Agreement, and the rights and obligations of the parties shall be enforced to
the fullest extent possible. All captions are for convenience of reference only
and shall be disregarded in interpreting this Agreement.

18.    Entire Agreement. Employee acknowledges that he is not relying, and has
not relied, on any representation or statement by the Company with regard to the
subject matter or terms of this Agreement, except to the extent set forth fully
in this Agreement. This Agreement constitutes the entire agreement between
Employee and the Company with respect to the subject matter of this Agreement,
and supersedes any and all other agreements, understandings or discussions
between Employee and the Company with respect to the subject matter of this
Agreement (specifically including, without limiting the generality of the
foregoing, the Offer Letter and the Severance Policy), other than (a) the
Confidentiality, Unfair Competition, Non-Recruiting and Assignment of Inventions
Agreement signed by Employee on October 6, 2010, and (b) the most recent
Indemnification Agreement between the Company and Employee (the “Indemnification
Agreement”), each of which agreements or rights shall, except to the extent
specifically superseded by this Agreement, survive the execution of this
Agreement and the separation of Employee’s employment.

-9-

 

 

19.    Risk of New or Different Facts. Employee acknowledges that he may
discover new information different from or inconsistent with facts he presently
believes to be true, and expressly agrees to assume the risk of such new or
different information.

20.    Non-Disparagement. Employee agrees that, for a period of five years from
the Effective Date, Employee shall not (i) disparage or demean the services,
products, policies, personnel, business ethics or conduct of the Company; or
(ii) otherwise make comments or statements detrimental to the interests of the
Company other than in the course of lawful competition with the Company or as
otherwise permitted by law. The Company agrees that, for a period of five years
from the Effective Date, it shall direct its officers and directors that, either
on behalf of the Company or in their personal capacity, they shall not make (i)
any public statement that disparages or demeans the services, ability, business
ethics or conduct of Employee; or (ii) any public comments or statements
detrimental to the interests of Employee other than in the course of lawful
competition with Employee or as otherwise permitted by law.

21.    Modification. This Agreement cannot be modified or terminated, except by
a writing signed by the party against whom enforcement of the modification or
termination is sought.

22.    Voluntary Agreement. This Agreement in all respects has been voluntarily
and knowingly executed by the parties hereto. Employee specifically represents
that he has carefully read and fully understands all of the provisions of this
Agreement, and that he is voluntarily entering into this Agreement.

-10-

 

 

23.    Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument.

24.    Governing Law. The validity and effect of this Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of California, without giving effect to conflicts of laws principles.

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
and General Release of All Claims, and have initialed each page hereof (other
than this signature page), on the dates set forth below.

 

Dated: February 11, 2015

/s/ Harold A. Hurwitz

Harold A. Hurwitz

Employee

   

 

Dated: February 12, 2015

PRO-DEX, INC.

/s/ Nicholas J. Swenson

By: Nicholas J. Swenson

Its: Chairman of Board of Directors


Dated: February 12, 2015


/s/ Richard L. Van Kirk

By: Richard L. Van Kirk

Its: Chief Executive Officer

 

 

-11-

 